Citation Nr: 0936268	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to March 
2000.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2008, the Board denied service connection for an 
acquired psychiatric disorder (variously diagnosed and other 
than PTSD) and remanded the PTSD claim for further 
development.  Therefore, the issue on appeal is limited to 
service connection for PTSD.  Cf. Clemons v. Shinseki, 23 
Vet. App. 1 (2009).


FINDINGS OF FACT

1.	The Veteran's PTSD has been associated with a stressor 
that did not occur during his military service.  

2.	The Veteran does not have PTSD caused by any event that 
occurred during service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a February 2006 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  In addition, in 
March 2006, the RO sent the Veteran a letter that informed 
how the disability ratings and effective dates are assigned, 
as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO sent the Veteran a SSOC in May 2006.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.



Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with § 4.125(a) (i.e., DSM-IV), (2) a link, 
established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

Analysis

A claim for service connection for PTSD first requires a 
medical diagnosis of PTSD.  38 C.F.R. § 3.304(f).  The 
Veteran's service treatment records do not show a diagnosis 
of or treatment for PTSD while in service.  However, the 
Veteran responded positively to a July 2001 PTSD screening.  
He was then affirmatively diagnosed with PTSD in September 
2001 by a VA doctor.  The subsequent VA treatment records and 
the September 2008 VA medical examination confirm this 
diagnosis.

With regard to the requirement of an in-service stressor, the 
medical evidence consistently cites the sexual assault the 
Veteran suffered as a young child as his PTSD stressor.  In 
his May 2006 VA Form 21-4138, the Veteran's representative 
contends that the Veteran's alcohol abuse and subsequent 
arrest for drunk driving during service is indicative of an 
in-service onset for his PTSD.  The Veteran cited constant 
mistreatment and misunderstanding during his military 
service.  A more specific in-service stressor has not been 
offered.

The final requirement is a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor.  To this end, the Veteran underwent a VA 
psychiatric examination in September 2008.  After 
interviewing the Veteran and reviewing his c-file, the VA 
examiner opined that there was no evidence that the Veteran's 
PTSD began in the military or suffered a permanent 
aggravation, or indeed any aggravation, therein.  The 
examiner noted that the Veteran had not suffered any 
extraordinary trauma while in the military and that his 
service records "routinely indicate that the veteran did not 
complain of any mental health issues and that he seemed to be 
functioning well psychiatrically."  While the Veteran stated 
that he had a mental breakdown while in service and was 
treated for this in conjunction with alcohol counseling, the 
record does not reflect this.  The examiner did state that 
the severity of the Veteran's PTSD and bipolar symptoms cause 
him to have difficulty dealing with day-to-day stressors.  
The examiner ultimately found that the Veteran's PTSD was 
related to childhood sexual trauma.  There is no medical 
opinion relating the Veteran's PTSD to an in-service 
stressor.

Therefore, service connection for PTSD cannot be established.  
In reaching this decision, the Board has determined that 
application of the benefit-of-the-doubt doctrine is not 
applicable because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


